Citation Nr: 0830115	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-28 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of the 
veteran's appeal, her claims folder was transferred to the RO 
in Montgomery, Alabama.

The veteran was originally scheduled to testify at a Travel 
Board hearing in August 2008.  She failed to report for the 
hearing.  The veteran has not asked that the hearing be 
rescheduled and she has not provided good cause for her 
failure to report.  Accordingly, her request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2007).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service treatment records (STRs) reflect 
treatment for a left thumb injury beginning in December 1977.  
The veteran was seen with complaints of left thumb pain on 
five different occasions in the next year.  X-rays were 
negative.  

The veteran injured her left ankle in August 1980.  X-rays 
were negative.  She was seen for continued complaints 
regarding her ankle on several occasions in August 1980.  She 
was placed in a short leg walking cast and put on a profile 
in August 1980.  The last treatment entries were in September 
1980.

No abnormalities of the left thumb or left ankle were noted 
on the veteran's separation physical examination of August 
1982.  Her Report of Medical History noted that the left 
ankle would give out and swell up afterwards.  The original 
sprain was said to be two years earlier and current sprains 
could occur at any time and were not necessarily related to 
exercise.  

The veteran submitted her claim for service-connection in 
February 2004.  She did not identify any source of 
postservice treatment for either her thumb or ankle.

The veteran was afforded a VA examination in September 2004.  
The request for the examination noted that the veteran had a 
left ankle sprain in service and left thumb pain after 
jamming it.  The examiner was asked to say if there was an 
intercurrent injury of either the left ankle or thumb.  The 
examiner was also asked to offer an opinion on the likely 
relationship between any current ankle or hand pathology and 
the veteran's military service.  The claims folder was sent 
for review.

The examiner did not report having reviewed the claims 
folder.  A history of the veteran jamming her thumb and 
injuring her left ankle in service was noted.  The veteran 
currently complained of her left ankle giving way about every 
two months or so.  She also had occasional pain on motion.  
In regard to the left thumb the veteran had to use an ACE 
wrap on occasion when her thumb was painful.  X-rays of the 
left ankle and left thumb were said to be normal.

The examiner also reported that the veteran had dorsiflexion 
to 10 degrees for both the right and left ankle.  The Board 
notes that normal dorsiflexion of the ankle is from 0 to 20 
degrees and normal plantar flexion is 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II (2007).  In regard to the left 
thumb there was tenderness over the ulnar collateral ligament 
at the insertion on the base of the proximal phalanx.

The examiner provided impressions of chronic sprain of the 
left ankle and chronic sprain of the left thumb 
metacarpohalangeal (MP) joint.  The examiner did not opine, 
as requested, as to whether the identified chronic sprains 
were related to the veteran's military service.  

In addition, it appears that the veteran has a 10 degree loss 
of dorsiflexion for the left ankle in addition to the 
identified chronic sprain.  The examiner did not address this 
apparent loss of motion and whether it was related to the 
chronic sprain, or the veteran's military service in general.  
Further, since both ankles have the same measured 
dorsiflexion, the examiner did not address as to whether this 
may be normal for this veteran.  

The veteran later submitted medical records from Advanced 
Orthopedic Center for the period from March 2005 to November 
2005.  The initial entry reflects that the veteran was seen 
for a complaint of recurrent sprain of the left thumb with 
constant pain.  The impression was recurrent inflammation 
from previous ulnar collateral ligament sprain of the thumb 
MP joint.  A July 2005 note said that the veteran had a 
history of a prior thumb injury to the same thumb and 
especially to the ulnar collateral ligament at the MP joint.  
The entry said this correlated to the area of the veteran's 
ongoing pain and was likely related.  The veteran underwent 
surgery for repair of the ulnar collateral ligament in 
October 2005.  

Given that the veteran's STRs identify a chronic left thumb 
sprain and a chronic left ankle sprain, a medical opinion is 
required to determine if any current left thumb or left ankle 
disorder is related to service.  There is evidence of a loss 
of range of motion of the left ankle by way of the 2004 VA 
examination.  Further a chronic sprain of the left thumb and 
left ankle was identified at that same time; however, no 
opinion regarding a nexus to service was provided, even 
though an opinion was requested.  Accordingly, a new 
examination is needed to obtain the required opinion.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the veteran has required surgery on her left 
ulnar collateral ligament and an opinion is required as to 
address any possible link between that problem and her 
military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her left thumb and left ankle since 1982.  
The RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims folder.

2.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is requested to review the 
results of the VA examination of 
September 2004 in regard to the range of 
dorsiflexion for the ankles.  The 
examiner is asked to state whether the 
measurement reflects a disorder of the 
ankles, the left ankle in particular, or 
could the range of motion be considered 
normal for this veteran.  See 38 C.F.R. 
§ 4.71a, Plate II for normal dorsiflexion 
of the ankle to be 0 to 20 degrees.  If 
the examiner finds it to be a disorder, 
then the examiner is requested to provide 
an opinion whether there is a 50 percent 
probability or greater that the loss of 
range of motion is related to the 
veteran's military service.

The examiner is also request to identify 
the presence of any current disorder of 
the left ankle and left thumb.  The 
examiner is further requested to provide 
an opinion whether there is a 50 percent 
probability or greater that any current 
left ankle or left thumb disorder is 
related to the veteran's military 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

